     Case 1:20-cv-01578-NONE-BAM Document 19 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGE AVALOS,                                    Case No. 1:20-cv-01578-NONE-BAM
12                      Plaintiff,                     ORDER GRANTING LENORE ALBERT’S
                                                       REQUEST FOR ADDITIONAL TIME TO
13          v.                                         RESPOND TO THE COURT’S ORDER TO
                                                       SHOW CAUSE DATE 3/05/2021
14   FELIPE GONZALEZ, et al.,
                                                       (Doc. 18)
15                      Defendants.
                                                       ORDER CONTINUING SHOW CAUSE
16                                                     HEARING
17

18          On March 5, 2021, the Court issued an order for Lenore Albert to show cause why her

19   request for admission to this Court should not be denied on the basis that she is not authorized to

20   practice law in the State of California. The Court directed Ms. Albert to file a written response to

21   the order within fourteen (14) days following service. Additionally, the Court directed Ms. Albert

22   to appear remotely at a hearing on the show cause order on April 6, 2021, at 9:00 a.m. before the

23   undersigned. (Doc. 16.)

24          On March 19, 2021, Ms. Albert filed a written response to the show cause order. (Doc.

25   17.) Ms. Albert also filed the instant request for additional time to respond to the Court’s order.

26   (Doc. 18.) Ms. Albert states that she requires “additional time to finish her memorandum of

27   points and authorities under the Selling factors, prepare the necessary declarations and to procure

28   the necessary parts of the intrinsic record in response to this Court’s Order to Show Cause.” (Id.
                                                      1
     Case 1:20-cv-01578-NONE-BAM Document 19 Filed 03/23/21 Page 2 of 2


 1   at 2.) Ms. Albert asserts that she has been diligent in trying to prepare the materials for this Court

 2   to review, but the memorandum and record are not yet complete. She further states that the

 3   records take a long time to prepare as the “Selling Memorandum is approximately 40 pages long.

 4   The Administrative Record exceeds 20 volumes not including the petitions to cert. to the U.S.

 5   Supreme Court, the two adversary proceedings in the U.S. Bankruptcy Court and the Ninth

 6   Circuit Opinion issued last summer.” (Id. at 2.) Ms. Albert neither specifies the amount of

 7   additional time necessary to respond nor requests an extension or a modification of the show

 8   cause hearing date.

 9          Having considered the moving papers, and cause appearing, Ms. Albert’s request for

10   additional time to respond to the Court’s order to show cause is GRANTED. Ms. Albert shall file

11   any further written response to the show cause order no later than 5:00 p.m. on April 2, 2021. In

12   the interests of judicial economy, the show cause hearing set for April 6, 2021, is CONTINUED

13   to April 9, 2021, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A.

14   McAuliffe. Lenore Albert shall appear remotely at the hearing by connecting either via Zoom

15   video conference or Zoom telephone number. The parties will be provided with the Zoom ID and

16   password by the Courtroom Deputy prior to the hearing. The Zoom ID and password are

17   confidential and are not to be shared. Appropriate court attire required.

18          Failure to comply with this Order may result in denial of the request for admission and

19   may result in the imposition of sanctions, including but not limited to payment of an appropriate

20   penalty.
21
     IT IS SO ORDERED.
22

23      Dated:     March 23, 2021                              /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       2
